Decided January 31, 1911.
On Petition for Rehearing.
[112 Pac. 1079.]
Opinion by
Mr. Chief Justice Eakin.
This petition is drawn under a misconception of the terms of the ordinance. Counsel says:
“What authority is there in existence in the United States today which holds (outside of this opinion) that an automobile is in the same class as a vehicle drawn by an animal? Its purpose is to license vehicles drawn by animals only, and how can the court say that the city council cannot, by another ordinance, license automobiles used for the transportation of goods, etc?”
And this statement discloses the whole foundation of the petition. If the council had included in one class only vehicles, used for any kind of business, drawn by horses, there would have been a very different question before us for consideration. Whether such a classification would be discriminatory it is not necessary to consider. But that is not the classification made by the council. The ordinance provides “that any person * * being the owner or keeper of any * * wagon, automobile or other vehicle, which shall be used for the conveyance of persons, * * *586packages, * * or for any other business, shall pay. * *” Thus the class of vehicles sought to be licensed are those used for the transportation of persons, packages, or for any other business, not alone vehicles drawn by horses. It probably licenses ail kinds of autos used in any business, except those used by one in his own business, and includes all vehicles drawn by animals used by the same class of persons in their own business. It made an effort to include all, but it omitted a very considerable and important part of those within the class, and is therefore discriminatory.
The petition is denied.
Reversed: Rehearing Denied.